DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-10, 12, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donaldson (US 5,647,186).
With regard to claim 8: Donaldson discloses an assembly, comprising:
a first track (sill member) configured to be coupled to a first support (floor) (figs. 5-6; col. 3, lines 46-54);  and
a first stud (10) coupled to the first track (sill member), the first stud (10) being a unitary assembly including:
a first sidewall (A) (fig. 5);
a first web (B) coupled to the first sidewall (A) and being transverse to the first sidewall (A) (fig. 5);
a second sidewall (C) coupled to the first web (B) and being transverse to the first web (B) to define a first channel (fig. 5);
a second web (D) coupled to the second sidewall (C) and being transverse to the second sidewall (C) (fig. 5);
a third sidewall (E) coupled to the second web (D) and being transverse to the second web (D) to define a second channel (fig. 5);
a third web (F) coupled the third sidewall (E) and being transverse to the third sidewall (E) (fig. 5); and
a fourth sidewall (G) coupled to the third web (F) and being transverse to the third web (F) to define a third channel (fig. 5).

    PNG
    media_image1.png
    596
    622
    media_image1.png
    Greyscale

Fig. 5: Donaldson (US 5,647,186)
With regard to claim 9: Donaldson discloses a first flange (X) coupled to the first sidewall (A) and extending into the first channel (fig. 5); and
a second flange (Y) coupled to the fourth sidewall (G) and extending into the third channel (fig. 5).  Examiner notes that each side wall forms a boundary of the respective channel.
With regard to claim 10: Donaldson discloses a second track (head member) aligned with the first track (sill member) and configured to be coupled to a second support (ceiling), the first stud (10) coupled to the second track (head member) with the first track (sill member), the first stud (10), and the second track (head member) being a unitary wall assembly (figs. 5-6; col. 3, lines 46-54).
With regard to claim 12: Donaldson discloses a second stud (10, additional stud) coupled to the first track (sill member) and the second track (head member) and spaced from the first stud along the first track and the second track, the second stud  (10) being a unitary stud assembly including:
a first sidewall (A) (fig. 5);
a first web (B) coupled to the first sidewall (A) (fig. 5);
a second sidewall (C) coupled to the first web (B) to define a first channel (fig. 5);
a second web (D) coupled to the second sidewall (D) (fig. 5);
a third sidewall (E) coupled to the second web (D) to define a second channel (fig. 5);
a third web (F) coupled the third sidewall (E) (fig. 5); and
a fourth sidewall (G) coupled to the third web to define a third channel (fig. 5),
wherein the second channel of the second stud is offset from the first channel and the third channel of the second stud (10) (fig. 5).
With regard to claim 16: Donaldson discloses a device (10), comprising:
a first sidewall (A) (fig. 5);
a first web (B) coupled to the first sidewall (10) and being perpendicular to the first sidewall (A) (fig. 5);
a second sidewall (C) coupled to the first web (B) and being parallel to the first sidewall (A) to define a first channel (fig. 5);
a second web (D) coupled to the second sidewall (C) and being perpendicular to the second sidewall (C) (fig. 5);
a third sidewall (E) coupled to the second web (D) and being parallel to the second sidewall (C) to define a second channel (fig. 5);
a third web (F) coupled the third sidewall (E) and being perpendicular to the third sidewall (E) (fig. 5); and
a fourth sidewall (G) coupled to the third web (F) and being parallel to the third sidewall (E) to define a third channel (fig. 5),
wherein the second channel is offset from the first channel and the third channel (fig. 5).
With regard to claim 20: Donaldson discloses an opening through at least one of the first sidewall, the second sidewall, and the third sidewall for by a nail (31) (fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11, 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US 5,647,186) in view of Hase (US 5,606,840).
With regard to claim 1: Donaldson discloses a system, comprising: 
a first track (sill member) configured to be coupled to a first support (floor), the first track including a first channel (figs. 5-6; col. 3, lines 46-54); 
a second track (head member) configured to be coupled to a second support (ceiling), the second track including a second channel (figs. 5-6; col. 3, lines 46-54); and 
a first stud (10) coupled to the first track (head member) and the second track (sill member), the first stud (10) having a first end received in the first channel and a second end received in the second channel (figs. 5-6; col. 3, lines 46-54), the first stud (10) being a unitary assembly including: 
a first wall (B) (fig. 5); 
a second wall (C) coupled to the first wall (B) and being perpendicular to the first wall (B) (fig. 5), 
a third wall (D) coupled to the second wall (C) and being perpendicular to the second wall (C) (fig. 5); 
a fourth wall (E) coupled to the third wall (D) and being perpendicular to the third wall (D) (fig. 5), 
a fifth wall (F) coupled to the fourth wall (E) and being perpendicular to the fourth wall (E) (fig. 5). 
Donaldson does not disclose a first opening through the first wall; a second opening through the third wall; and a third opening through the fifth wall.
However, Hase discloses a stud (1) having a first wall (left flange, 4) with first openings (4a); a second wall (left side plate, 3) coupled to the first wall (left flange, 4) and being perpendicular to the first wall (left flange, 4); a third wall (2) with second openings (2a) coupled to the second wall (left side plate, 3) and being perpendicular to the second wall (left side plate, 3); a fourth wall (right side plate, 3) coupled to the third wall (2) and being perpendicular to the third wall (2); a fifth wall (right flange, 4) with third openings (4a) coupled to the fourth wall (right side plate, 3) and being perpendicular to the fourth wall (right side plate, 3) (figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stud of Donaldson to include first openings through the first wall; second openings through the third wall; and a third openings through the fifth wall such as taught by Hase in order to provide means of optionally joining the stud to an adjacent structure for support. No new or unpredictable results would be obtained from including apertures in the first wall, third wall and fifth wall.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claim 2: Donaldson discloses that the first wall (B) is parallel to the third wall (D) and the fifth wall (F) (fig. 5).
With regard to claim 3: Donaldson discloses that the second wall (C) is parallel to the fourth wall (E) (fig. 5). 
With regard to claim 4: Donaldson discloses that a first sidewall (A) coupled to the first wall (B) and being perpendicular to the first wall (B) (fig. 5);
a second sidewall (G) coupled to the fifth wall (F) and being perpendicular to the fifth wall (F) (fig. 5),
a first flange (X) coupled to the first sidewall (A) and extending toward the second sidewall (G) (fig. 5); and
a second flange (Y) coupled to the second sidewall (G) and extending toward the first sidewall (A) (fig. 5).
With regard to claim 5: Donaldson as modified by Hase discloses a first divider coupled to the first wall and extending across the first opening; a second divider coupled to the third wall and extending across the second opening; and a third divider coupled to the fifth wall and extending across the third opening.  Examiner notes that the solid material between openings is functionally equivalent to the claimed dividers.
With regard to claim 6: Donaldson discloses that the first track (20) further includes:
a web (M) (fig. 9);
a first sidewall (N) coupled to the web (M) and being perpendicular to the web (M) (fig. 9);
a second sidewall (O) coupled to the web (M) and being perpendicular to the web (M), the second sidewall (O) spaced from the first sidewall (N) across the web (M) (fig. 9); and
a fourth opening (nail) through the web (M).

    PNG
    media_image2.png
    398
    511
    media_image2.png
    Greyscale

Fig. 9: Donaldson (US 5,647,186)
With regard to claim 7: Donaldson does not disclose a divider coupled to the web and extending across the fourth opening.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web of the first track of Donaldson to include multiple nails in order to provide further securement of the first track to prevent displacement.  As modified, the solid material between openings would be functionally equivalent to the claimed divider.
With regard to claim 11: Donaldson discloses that the first track (sill member) further includes a first opening (formed by nail 51) through the first track.
 Donaldson does not disclose that the second track further includes a second opening through the second track.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second track of Donaldson to also include nailing in order to secure the second track to the second support using known fastening means. No new or unpredictable results would be obtained from fastening the second track of Donaldson to the second support using known fastening means.  As modified, a second opening would be formed through nailing.
With regard to claim 13: Donaldson does not disclose a first opening through the first web; a second opening through the first web and spaced from the first opening vertically along the first web; and divider coupled to the first web and extending between the first opening and the second opening.
However, Hase discloses a stud (1) having a first web (left flange, 4) with first openings (4a); a second sidewall (left side plate, 3) coupled to the first web (left flange, 4) and being perpendicular to the first web (left flange, 4); a second web (2) with second openings (2a) coupled to the second side wall (left side plate, 3) and being perpendicular to the second side wall (left side plate, 3); a third sidewall (right side plate, 3) coupled to the second web (2) and being perpendicular to the second web (2); a third web (right flange, 4) with third openings (4a) coupled to the third sidewall (right side plate, 3) and being perpendicular to the third sidewall (right side plate, 3) (figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stud of Donaldson to include openings through the first web; openings through the second web; and openings through the third web such as taught by Hase in order to provide means of optionally joining the stud to adjacent structure for support. No new or unpredictable results would be obtained from including apertures in the first wall, third wall and fifth wall.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  Donaldson as modified by Hase discloses a second opening through the first web and spaced from a first opening vertically along the first web; and divider (material between openings) coupled to the first web and extending between the first opening and the second opening.
With regard to claim 14: Donaldson as modified by Hase discloses a first opening through the second web; a second opening through the second web and spaced from the first opening vertically along the second web; and a divider (material between openings)  coupled to the second web and extending between the first opening and the second opening.
With regard to claim 17: Donaldson does not disclose a first opening through the first web; a second opening through the third web; and a third opening through the fifth web.
However, Hase discloses a stud (1) having a first web (left flange, 4) with first openings (4a); a second sidewall (left side plate, 3) coupled to the first web (left flange, 4) and being perpendicular to the first web (left flange, 4); a second web (2) with second openings (2a) coupled to the second side wall (left side plate, 3) and being perpendicular to the second side wall (left side plate, 3); a third sidewall (right side plate, 3) coupled to the second web (2) and being perpendicular to the second web (2); a third web (right flange, 4) with third openings (4a) coupled to the third sidewall (right side plate, 3) and being perpendicular to the third sidewall (right side plate, 3) (figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stud of Donaldson to include first openings through the first web; second openings through the second web; and a third openings through the third web such as taught by Hase in order to provide means of optionally joining the stud to adjacent structure for support. No new or unpredictable results would be obtained from including apertures in the first wall, third wall and fifth wall.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claim 18: Donaldson as modified by Hase discloses a first divider coupled to the first web and extending across the first opening; a second divider coupled to the second web and extending across the second opening; and a third divider coupled to the third web and extending across the third opening.  Examiner notes that the solid material between openings is functionally equivalent to the claimed dividers.
With regard to claim 19: Donaldson does not disclose  an opening through at least one of the first web, the second web, and the third web.
However, Hase discloses a stud (1) having a first web (left flange, 4) with first openings (4a); a second sidewall (left side plate, 3) coupled to the first web (left flange, 4) and being perpendicular to the first web (left flange, 4); a second web (2) with second openings (2a) coupled to the second side wall (left side plate, 3) and being perpendicular to the second side wall (left side plate, 3); a third sidewall (right side plate, 3) coupled to the second web (2) and being perpendicular to the second web (2); a third web (right flange, 4) with third openings (4a) coupled to the third sidewall (right side plate, 3) and being perpendicular to the third sidewall (right side plate, 3) (figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stud of Donaldson to include first openings through the first web; second openings through the second web; and a third openings through the third web such as taught by Hase in order to provide means of optionally joining the stud to adjacent structure for support. No new or unpredictable results would be obtained from including apertures in the first wall, third wall and fifth wall.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US 5,647,186) in view of Andrews (US 2010/0218451 A1).
With regard to claim 15: Donaldson does not disclose a second stud received by the first stud in a telescoping stud assembly, the second stud structured to move relative to the first stud to change a height of the telescoping stud assembly.
However, Andrews discloses a second stud received by the first stud in a telescoping stud assembly, the second stud structured to move relative to the first stud to change a height of the telescoping stud assembly (fig. 8; par. 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Donaldson to include a second stud received by the first stud in a telescoping stud assembly such as taught by Andrews so as to provide a means of adjusting the height of the stud assembly to a desired height to fit a predetermined space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited is directed to frame members and/or assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE T FONSECA/Primary Examiner, Art Unit 3633